DETAILED ACTION
This Office Action is in response to Applicant’s Amendment and Remarks filed on 09/30/2022. 
Claims 1-20 received on 09/30/2022 are considered in this Office Action. Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 11 rejected under 35 USC § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Claims 11-13, 15 and 17-19: autonomous driving control apparatus (general placeholder) to (function).

Regarding autonomous driving control apparatus is interpreted to cover the corresponding structure of a processor or controller or ECU and equivalents thereof as supported by paragraph [0119] and FIG. 1 of the specification reproduced below:
[0119] The operations of the method or the algorithm described in connection with the forms disclosed herein may be embodied directly in a hardware or a software module executed by the processor, or in a combination thereof. The software module may reside on a storage medium (that is, the memory and/or the storage) such as a RAM, a flash memory, a ROM, an EPROM, an EEPROM, a register, a hard disk, a removable disk, a CD-ROM.

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The Examiner recommends amending “autonomous driving control apparatus” to read “autonomous driving controller” to overcome claim interpretation under 35 U.S.C. §112(f).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bartels et al. (US20150120124A1, hereinafter Bartels) in view of Tesla (Elon Musk Says Pending Tesla Updates Could Have Prevented Fatal Crash).

Bartels was cited in the IDS received on 04/01/2021.

Regarding claim 1, Bartels teaches a method for controlling autonomous driving in an autonomous vehicle, the method comprising: 
detecting, by a critical situation detection device, an autonomous driving-related critical situation during the autonomous driving (FIG. 1 Transition 9; par [0072]: “If particular prerequisites for maintaining the active pilot mode e are no longer present, the transition 9 to the state f, escalating driver warning, is carried out. In addition to the causes described for transition 4, the failure of system components, for example the defect in a sensor or a control device and the reaching of system limits, may result in this”, pars [0073]-[0081], Abstract: “A method and apparatus for activating or deactivating an automatic driving function of a technical system for assisting the driver of a motor vehicle, referred to as pilot below, based on system states of the pilot and between which predefined transitions are possible on the basis of predefined conditions”, wherein “failure of system components” and pars [0073]-[0081] are examples of the autonomous driving-related critical situation during pilot or autonomous driving); 
outputting, by a control-right handover request device, a notification message requesting a control-right handover from an autonomous driving system to a human driver when the autonomous driving-related critical situation is detected (FIG. 1 State f; par [0084]: “In the case of the escalating driver warning f, the driver is suitably advised to meet his obligations in the activated pilot mode e. If he still does not do this, he is warned of the imminent deactivation of the pilot mode e or the driver is requested to assume the complete vehicle guidance. If other prerequisites for maintaining the active pilot mode e are no longer met, for example the failure of system components or the reaching of system limits, the driver is directly requested to assume the complete vehicle guidance. If he does not do this, the request to assume the task is made in a more intensive manner. This can be respectively effected optically, acoustically and/or haptically, for example by means of a pictogram in the combination instrument, a warning tone or tone sequence or by means of a brake jerk”); 
when the control-riqht handover is not successful, activating, by a minimal risk maneuver (MRM) determination device, a MRM driving mode in which an operation of the autonomous driving system is disallowed (FIG. 1 Transition 12, State g, Transition 13, State c; par [0092]: “If the driver permanently fails to assume the task after a request to assume the task, the vehicle is changed to a minimal risk state, if provided and possible”, par [0094]: “The change to a minimal risk state is carried out by means of a suitable driving maneuver. The selection of this driving maneuver is dependent on the current driving situation. In the case of a traffic jam following journey, deceleration to a standstill in the current lane may be suitable. In the case of an automatic motorway journey at higher speeds, a lane change to the hard shoulder and a subsequent automatic emergency stop on the hard shoulder may be suitable”; par [0096]: “After reaching the minimal risk state in the minimal risk maneuver g state, the system changes to the non-ready state c which is again indicated to the driver in a suitable manner”; par [0051]: “The pilot cannot be activated in the non-ready state c. The non-ready state c is indicated to the driver in a suitable manner, for example by means of a pictogram in the combination instrument”, wherein “non-ready state c” corresponds to autonomous driving system is deactivated) and
wherein the disallowed state of the autonomous driving system in the MRM driving mode (par [0051]: “The pilot cannot be activated in the non-ready state c. The non-ready state c is indicated to the driver in a suitable manner, for example by means of a pictogram in the combination instrument”, wherein “non-ready state c” corresponds to autonomous driving system is disallowed), but fails to specifically teach wherein the disallowed state of the autonomous driving system in the MRM driving mode is maintained until an engine-restart of the autonomous vehicle is detected; and deactivating, when the engine-restart is detected, the disallowed state of the autonomous driving system such that the operation of the autonomous driving system is allowed.
However, Tesla teaches wherein the disallowed state of the autonomous driving system after the driver fails to take action is maintained until an engine-restart of the autonomous vehicle is detected (pg 2: “The upgraded version of Autopilot, known as Version 8, will give drivers more frequent warnings to put their hands on the steering wheel at moderate and higher speeds. If a driver is warned three times within an hour to put his hands on the wheel, the Autosteer feature will not resume unless the driver stops the car, shuts off the engine and then restarts it”, wherein “the Autosteer feature will not resume” indicates that the Autopilot is cancelled and disallowed after the driver fails to take action, which is also what causes the MRM driving mode in Bartels); and 
deactivating, when the engine-restart is detected, the disallowed state of the autonomous driving system such that the operation of the autonomous driving system is allowed (pg 2: “the Autosteer feature will not resume unless the driver stops the car, shuts off the engine and then restarts it”).
Bartels is analogous to the claimed invention because it pertains to the autonomous vehicle requesting driver intervention and the minimum risk maneuver performed by the vehicle in case the driver fails to take over. Tesla is considered analogous to the claimed invention because it is relatively pertinent to actions taken by the vehicle when the driver fails to intervene during an autonomous driving mode. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartels and incorporate the teachings of Tesla and disallow the autonomous driving system when the driver fails to intervene, or during the MRM driving mode which is a result from driver failing to intervene, and continue the disallowed state of the autonomous driving system unless the driver stops the car, shuts off the engine and then restarts it. Doing so will improve the safety of vehicles, as it will improve the awareness of the driver.

Claims 9, 11 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels in view of Tesla and further in view of Honda et al. (US20200180661A1).

Regarding claim 9, Bartels in view of Tesla teaches the method of claim 1. Bartels does not mention terminating the notification but fails to specifically teach wherein after the MRM driving mode is activated, the outputting state of the notification message is maintained until the control-right handover has been completed.
However, Honda teaches wherein after the MRM driving mode is activated, the outputting state of the notification message is maintained until the control-right handover has been completed (par [0061]: “In step S503, the ECU 20A (switching control unit 403) starts driving handover notification. The driving handover notification is notification for requesting the driver to switch to the manual driving. The actions in subsequent steps S504 to S508, S511, and S512 are performed during the driving handover notification”, wherein S512 corresponds to after the MRM driving mode is activated).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “state g minimal risk maneuver” of Bartels in view of Tesla and incorporate the teachings of Honda and state of the notification message is maintained until the control-right handover has been completed. Doing so would alert the driver throughout the entire handover process to intervene, thus increasing driver-awareness and increasing safety by alerting of the situation. 

Regarding claim 11, it recites the autonomous driving control apparatus having limitations similar to those of claim 1, and, therefore, the functional limitations associated with the structures are rejected on the same basis. The combination of Bartels and Tesla further teaches an autonomous driving control apparatus comprising: a processor (Bartels par [0099]: “FIG. 2 shows, in a schematic block diagram, a disclosed embodiment of an apparatus 20 for carrying out the method described above for activating and deactivating an automatic driving function, that is to say the pilot 20. In this case, the pilot 20 comprises a controller 21 for generating control signals for the steering, braking and propulsion actuators, a device 22 for switching the pilot on/off, a device 23 for driver inputs, a device 24 for driver monitoring, a device 25 for outputting information to the driver, an environment monitoring means 26, a device 27 for determining vehicle parameters and a navigation device 28 including a digital map. In this case, the navigation device 28 may also be designed to receive telematic services”, wherein the “pilot” performs the limitations of claim 1 and “controller” corresponds to processor) and 
when the MRM driving mode is activated, maintain the deactivated state of the autonomous driving system until an engine-restart of an autonomous vehicle is detected (pg 2: “the Autosteer feature will not resume unless the driver stops the car, shuts off the engine and then restarts it”), but fails to specifically teach a non-transitory storage medium having a program executed by the processor to cause the autonomous drivinq control apparatus to perform the functions similar to those recited in claim 1.
However, Honda teaches a non-transitory storage medium having a program executed by the processor to cause the autonomous drivinq control apparatus to (par [0033]: “The storage device stores a program executed by the processor, data used when the processor carries out a process, and other pieces of information. The ECUs may each include a plurality of processors, storage devices, interfaces, and other components. The number of ECUs and the functions for which the ECUs are responsible can be designed as appropriate, and the ECUs can each be divided into smaller portions than in the present embodiment or can be integrated with each other”):
detect an autonomous driving-related critical situation during autonomous driving (FIG. 5 S502; par [0060]: “In step S502, the ECU 20A (switching control unit 403) determines whether switching to the manual driving is necessary. In a case where the switching is necessary (“YES” in S502), the ECU 20A proceeds to the process in step S503, whereas in a case where the switching is unnecessary (“NO” in S502), the ECU 20A repeats the step S502. The ECU 20A determines that the switching to the manual driving is necessary, for example, when the function determination unit 402 determines that part of the functions of the vehicle V has deteriorated, when it is difficult to continue the automated driving due to a change in the surrounding traffic conditions, or when the vehicle V has reached a point in the vicinity of a destination set by the driver”, wherein “difficult to continue the automated driving” corresponds to an autonomous driving-related critical situation during the autonomous driving); 
output a notification message requesting a control-right handover from an autonomous driving system to a human driver when the autonomous driving- related critical situation is detected (FIG. 5 S503; par [0061]: “In step S503, the ECU 20A (switching control unit 403) starts driving handover notification. The driving handover notification is notification for requesting the driver to switch to the manual driving. The actions in subsequent steps S504 to S508, S511, and S512 are performed during the driving handover notification.”); 
determine whether to activate a minimal risk maneuver (MRM) driving mode, based on whether the control-right handover is successful (FIG. 5 S512; par [0071]: “In step S512, the ECU 20A (travel control unit 401) terminates the automated driving in the natural deceleration mode or the active deceleration mode being performed and performs the automated driving in a stop-state transition mode.”, wherein “stop-state transition mode” corresponds to MRM driving mode); and 
deactivate the autonomous driving system when the MRM driving mode is activated (FIG. 5 S512; par [0071]: “In step S512, the ECU 20A (travel control unit 401) terminates the automated driving in the natural deceleration mode or the active deceleration mode being performed and performs the automated driving in a stop-state transition mode. The stop-state transition mode is a mode that causes the vehicle V to be stopped in a safe position or the vehicle speed to be decelerated to a speed slower than the deceleration end speed in the active deceleration mode”, wherein “stop-state transition mode” corresponds to MRM driving mode and wherein “vehicle V to be stopped in a safe position” indicates autonomous driving system is deactivated as the vehicle is stopped and not moved autonomously).
Honda is analogous to the claimed invention because it pertains to the autonomous vehicle requesting driver intervention and the minimum risk maneuver performed by the vehicle in case the driver fails to take over. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the structure of the “pilot” apparatus of Bartels in view Tesla with the ECU taught by Honda as the result of the substitution would have been predictable in performing the same functional limitations.

Regarding claim 19, it recites the autonomous driving control apparatus having limitations similar to those of claim 9, and, therefore, is rejected on the same basis.

Claims 2-5, 7-8 and 12-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels in view of Tesla and further in view of Honda and further in view of Otake (US20170232973A1, hereinafter Otake).

Regarding claim 2, Bartels in view of Tesla teaches the method of claim 1. Bartels further teaches further comprising: 
operating, by a timer driver, a first timer when the autonomous driving-related critical situation is detected (par [0024]: “a transition from the escalating driver warning system state to the minimal risk maneuver state being carried out if the driver does not assume the vehicle guidance within a predefined warning time”, wherein “predefined warning time” indicates the presence of a first timer), but fails to specifically teach a second timer, wherein an operation time of the second timer is longer than an operation time of the first timer, and wherein acceleration of the autonomous vehicle is deactivated during the operation time of the first timer.
However, Honda teaches operating, by a timer driver, a first timer when the autonomous driving-related critical situation is detected (FIG. 5; FIG. 6; par [0060]: “In step S502, the ECU 20A (switching control unit 403) determines whether switching to the manual driving is necessary. In a case where the switching is necessary (“YES” in S502)”; par [0070]: “In step S511, the ECU 20A (switching control unit 403) determines whether a predetermined period (period according to automated driving level of vehicle V, for example, 4 seconds or 15 seconds) has elapsed since the start of the driving handover notification. When the predetermined period has elapsed (“YES” in S511), the ECU 20A proceeds to the process in step S512, whereas when the predetermined period has not elapsed (“NO” in S511), the ECU 20A returns to the process in step S504 and repeats the processes in step S504 and the following steps.”, wherein “predetermined period (period according to automated driving level of vehicle V, for example, 4 seconds or 15 seconds) has elapsed since the start of the driving handover notification” corresponds to a first timer),
wherein acceleration of the autonomous vehicle is deactivated during the operation time of the first timer (FIG. 5 S505, S507; FIG. 6; par [0063]: “In step S505, the ECU 20A (travel control unit 401) starts the automated driving in a natural deceleration mode. The natural deceleration mode is a mode in which only the steering is performed as required to wait for the driver's response to the driving handover notification”, wherein FIG. 6 shows an example of the vehicle speed during S505, S507 which shows only decreasing vehicle acceleration, thus indicating autonomous vehicle is deactivated during the operation time of the first timer).
Honda is analogous to the claimed invention because it pertains to the autonomous vehicle requesting driver intervention and the minimum risk maneuver performed by the vehicle in case the driver fails to take over. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “state f escalating warning of the pilot” taught by Bartels in view of Tesla  and incorporate the teachings of Honda and perform deceleration during the first timer, while awaiting driver’s response. Doing so would allow smooth handover to the driver, as the vehicle would have a lower kinetic energy (Honda par [0065]). Bartels in view of Tesla and further in view of Honda fails to teach a second timer and wherein an operation time of the second timer is longer than an operation time of the first timer.
However, Otake teaches operating, by a timer driver, a second timer when the autonomous driving-related critical situation is detected (Modified FIG. 4: t2 to t6; par [0130]: “Further, in the fourth mode, the driving support ECU 10 stops the first deceleration control, and performs a second deceleration control in place of the first deceleration control. The second deceleration control is a control which gradually decelerates the vehicle at “a second deceleration α2 larger than the first deceleration” (a control which sets the target acceleration Gtgt to/at -α2) (for example, α2=1 m/s.sup.2). In this case as well, the driving support ECU 10 controls the engine actuator 21 using the engine ECU 20 and controls the brake actuator 31 using the brake ECU 30 in such a manner that the deceleration of the vehicle matches with (becomes equal to) the second deceleration”, wherein the time period from t2-t6 corresponds to the second timer, with time period between t5-t6 obtained from constant deceleration rate to standstill as disclosed by “gradually decelerates the vehicle at “a second deceleration α2 larger than the first deceleration”), and 
wherein an operation time of the second timer is longer than an operation time of the first timer (Modified FIG. 4, wherein the first timer corresponds to time period from start of notification, t2, to the allocated predetermined time, t5, and second timer corresponds to time period from start of notification to the standstill of the vehicle, t6. Moreover, FIG. 2 in the applicant’s drawing, shown below, shows the first timer and second timer starting at the same point, thus the second timer would always be longer).
Otake is analogous to the claimed invention because it pertains to the autonomous vehicle requesting driver intervention and the minimum risk maneuver performed by the vehicle in case the driver fails to respond. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the “deceleration to a standstill in the current lane may be suitable” taught by Bartels in view of Tesla and further in view of Honda and incorporate the teachings of Otake and perform “constant deceleration to a standstill in the current lane may be suitable”. The constant deceleration to standstill will increase user comfort as there will be less jerking that may occur from inconsistent deceleration. 


    PNG
    media_image1.png
    632
    748
    media_image1.png
    Greyscale

Modified FIG. 4

    PNG
    media_image2.png
    658
    840
    media_image2.png
    Greyscale


Regarding claim 3, Bartels in view of Tesla and further in view of Honda and in further view of Otake teaches the method of claim 2. Bartels further teaches wherein when the first timer expires,23Attorney Docket No. 15438-1368 the MRM driving mode is activated and a deceleration control is carried out until the autonomous vehicle is stopped (par [0023]: “The pilot may comprise the further system state of minimal risk maneuver which is used to change the vehicle to a minimal risk state by means of a suitable driving maneuver”, par [0024]: “a transition from the escalating driver warning system state to the minimal risk maneuver state being carried out if the driver does not assume the vehicle guidance within a predefined warning time, and”; par [0025]: “a transition from the minimal risk maneuver system state to the pilot not ready system state being carried out if the vehicle has been changed to a minimal risk state”; par [0044]: “state g minimal risk maneuver”; par [0094]: “The change to a minimal risk state is carried out by means of a suitable driving maneuver. The selection of this driving maneuver is dependent on the current driving situation. In the case of a traffic jam following journey, deceleration to a standstill in the current lane may be suitable”, wherein “state g minimal risk maneuver” corresponds to MRM driving mode).

Regarding claim 4, Bartels in view of Tesla and further in view of Honda and Otake teaches the method of claim 3. Honda further teaches wherein the deceleration control is performed during the operation time of the second timer (FIG. 5 S505, S507 and S512; par [0063]: “In step S505, the ECU 20A (travel control unit 401) starts the automated driving in a natural deceleration mode”; par [0071]: “In step S512, the ECU 20A (travel control unit 401) terminates the automated driving in the natural deceleration mode or the active deceleration mode being performed and performs the automated driving in a stop-state transition mode. The stop-state transition mode is a mode that causes the vehicle V to be stopped in a safe position”, wherein all control performed after the notification, S505, S507 and S512, corresponds to the deceleration control is performed during the operation time of the second timer, or since the start of the handover notification).

Regarding claim 5, Bartels in view of Tesla and further in view of Honda and in further view of Otake teaches the method of claim 4. The combination of Bartels in view of Tesla further teaches wherein when the second timer expires, a driver assisting function is deactivated until the engine-restart is detected (Bartels par [0094]: “The change to a minimal risk state is carried out by means of a suitable driving maneuver. The selection of this driving maneuver is dependent on the current driving situation. In the case of a traffic jam following journey, deceleration to a standstill in the current lane may be suitable”; Bartels par [0096]: “After reaching the minimal risk state in the minimal risk maneuver g state, the system changes to the non-ready state c which is again indicated to the driver in a suitable manner”; par Bartels [0051]: “The pilot cannot be activated in the non-ready state c”; Tesla pg 2: “the Autosteer feature will not resume unless the driver stops the car, shuts off the engine and then restarts it”, wherein “deceleration to a standstill in the current lane” and “changes to the non-ready state c” corresponds to when the second timer expires, in which “pilot non-ready state c” indicates that driver assisting function is deactivated and Tesla teaches disallowing the driver assisting function until a vehicle or engine-restart is detected to activate the driver assisting function as mentioned in claim 1), 
wherein the driver assisting function includes at least one of a smart cruise control (SCC) function, a lane following assist (LFA) function, a highway driving assist (HDA) function, or a lane keeping assist (LKA) function (par [0004]: “Driver assistance systems which assist the driver with the lateral guidance of the vehicle, for example the lane-keeping assistant or lane assist, are also known. The latter warns the driver of the unintentional departure from the lane, for example by applying a steering torque”; par [0040]: “state c pilot not ready”, wherein in state c, pilot is not ready which infers that pilot is in the deactivated state, which indicates driver assisting function such as the “driver assistance systems which assist the driver with the lateral guidance of the vehicle, for example the lane-keeping assistant” are deactivated).



Regarding claim 7, Bartels in view of Tesla and further in view of Honda and Otake teaches the method of claim 3. Bartels and Otake further teaches wherein a current driving lane of the autonomous vehicle is maintained during the deceleration control (Bartels par [0094]: “The change to a minimal risk state is carried out by means of a suitable driving maneuver. The selection of this driving maneuver is dependent on the current driving situation. In the case of a traffic jam following journey, deceleration to a standstill in the current lane may be suitable”; Otake FIG. 4, wherein deceleration to a standstill in the current lane indicates current driving lane of the autonomous vehicle is maintained during the deceleration control).

Regarding claim 8, Bartels in view of Tesla and further in view of Honda and Otake teaches the method of claim 2. The combination of Tesla in view of Honda further teaches wherein when the control-right handover from the autonomous driving system to the human driver has been completed before at least one of the first timer or the second timer expires, the outputting of the notification message is stopped, and the operation of the autonomous driving system is disallowed (Honda FIG. 5 S509; Honda par [0069]: “In step S509, the ECU 20A (switching control unit 403) terminates the driving handover notification. In step S510, the ECU 20A (travel control unit 401) terminates the automated driving in the natural deceleration mode or the active deceleration mode being performed and starts the manual driving”; Tesla pg 2: “The upgraded version of Autopilot, known as Version 8, will give drivers more frequent warnings to put their hands on the steering wheel at moderate and higher speeds. If a driver is warned three times within an hour to put his hands on the wheel, the Autosteer feature will not resume unless the driver stops the car, shuts off the engine and then restarts it”, wherein Honda teaches deactivating the autonomous driving when the driver fails to intervene, and Tesla teaches further disallowing the autonomous driving upon deactivating the autonomous driving when the driver fails to timely intervene).

Regarding claim 12, it recites the autonomous driving control apparatus having limitations similar to those of claim 12, and, therefore, is rejected on the same basis. Honda further teaches a timer driver (par [0070]: “In step S511, the ECU 20A (switching control unit 403) determines whether a predetermined period (period according to automated driving level of vehicle V, for example, 4 seconds or 15 seconds) has elapsed since the start of the driving handover notification”); and a speed controller (par [0063]: “In step S505, the ECU 20A (travel control unit 401) starts the automated driving in a natural deceleration mode”).

Regarding claim 13, it recites the autonomous driving control apparatus having limitations similar to those of claim 3, and, therefore, is rejected on the same basis.

Regarding claim 14, it recites the autonomous driving control apparatus having limitations similar to those of claim 4, and, therefore, is rejected on the same basis.

Regarding claim 15, it recites the autonomous driving control apparatus having limitations similar to those of claim 5, and, therefore, is rejected on the same basis.

Regarding claim 17, it recites the autonomous driving control apparatus having limitations similar to those of claim 7, and, therefore, is rejected on the same basis.

Regarding claim 18, it recites the autonomous driving control apparatus having limitations similar to those of claim 8, and, therefore, is rejected on the same basis.

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels in view of Tesla and further in view of Honda and further in view of Otake and further in view of Edmunds (Do Stop-Start Systems Really Save Fuel?).

Regarding claim 6, Bartels in view of Tesla and further in view of Honda and Otake teaches the method of claim 5, which teaches the driver assisting function is deactivated (Bartels “State c: pilot not ready”), but fails to specifically teach an Idle Stop and Go (ISG) function is available.
However, Edmunds (Edmunds paragraph 1: “The concept of the stop-start system is simple. It automatically shuts off the engine when the vehicle is at rest to cut fuel use and eliminate idle emissions. It then restarts the engine automatically when the driver lifts off the brake (or puts in the clutch to select 1st gear) to get going again”, wherein Edmunds’ stop-start system corresponds to Idle Stop and Go (ISG) function, which is widely available in vehicles, and the Idle Stop and Go (ISG) function is not an automatic driving function as it does not involve longitudinal and/or lateral guidance of the vehicle, thus will remain available.).
Edmunds is considered analogous to the claimed invention because it is relatively pertinent to restarting engines, specifically the Idle Stop and Go (ISG) function. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bartels in view of Tesla and further in view of Honda and Otake and incorporate the teachings of Edmunds and include the stop-start system. Doing so would improve the fuel efficiency by reducing the fuel consumption when the vehicle is stopped (Edmunds paragraph 1).

Regarding claim 16, it recites the autonomous driving control apparatus having limitations similar to those of claim 6, and, therefore, is rejected on the same basis.

Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bartels in view of Tesla and further in view of Laur et al. (US 20170015331 A1, hereinafter Laur).

Regarding claim 10, Bartels in view of Tesla teaches the method of claim 1. Bartels further teaches several examples of autonomous driving-related critical situation in which the normal operation of the autonomous driving system is impossible (FIG. 1 Transition 9; par [0072]: “If particular prerequisites for maintaining the active pilot mode e are no longer present, the transition 9 to the state f, escalating driver warning, is carried out. In addition to the causes described for transition 4, the failure of system components, for example the defect in a sensor or a control device and the reaching of system limits, may result in this”, pars [0073]-[0081]”), but fails to specifically teach the autonomous driving-related critical situation includes a situation in which the autonomous driving system deviates from a predefined operation region such that a normal operation of the autonomous driving system is impossible.
However, Laur teaches wherein the autonomous driving-related critical situation includes a situation in which the autonomous driving system deviates from a predefined operation region such that a normal operation of the autonomous driving system is impossible (par [0013]: “Some non-limiting examples of situations when the mode-transition 40 to manual-control 18 from automated-control 20 is necessary include construction-zones or accident-sites where the travel-path of the vehicle 12 is diverted from an expected path that is based on stored roadway information. For example, if an accident is blocking the roadway, the vehicle 12 may need to be manually steered off the roadway into an area that is not well-known by the controller 14 because the area is not included in a roadway database. Another example is when weather conditions such as snow and/or ice obscure roadway markers or obstacles, or accumulate on the vehicle 12 in a way that obscures the view of the roadway and surrounding area by a camera or lidar device that is part of the object-detection device 22”).
	Laur is considered to be analogous to the claimed invention because it is in the same field of the autonomous vehicle notifying the driver to take over in uncertain or critical situations. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the critical situations taught by Bartels to incorporate the teachings of Laur by including a situation in which the autonomous driving system deviates from a predefined operation region. Doing so will increase the safety of the driver by requesting prompt handover from autonomous mode to manual driving mode in various critical situations, which includes when the vehicle deviates from a predefined operation region.

Regarding claim 20, it recites the autonomous driving control apparatus having limitations similar to those of claim 10, and, therefore, is rejected on the same basis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brito (US 9238407 B1) teaches deactivating a cruise control unit until the vehicle has come to a full stop, an engine of the vehicle is stopped and restarted, or a similar type of action is required to prevent unintentional re-engagement of the cruise control unit. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW S KIM whose telephone number is (571)272-7356. The examiner can normally be reached Mon - Fri 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.K./Examiner, Art Unit 3668                                                                                                                                                                                                        
/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668